Title: To George Washington from Alexander McDougall, 30 September 1780
From: McDougall, Alexander
To: Washington, George


                        
                            Sir.
                            West Point September 30th 1780.
                        
                        Last night I was honored with your Excellencys favor of yesterday. The flour is embarking. The Militia
                            ordered to Kings Ferry, with a number of Boats, to bring off the Stores are very careless of them, the enemy have in few
                            weeks picked up thirty of ours adrift: Besides if the enemy come up in force, or secretly, those Boats will fall into his
                            hands, so that the end of sending them down will not be accomplished.
                        For these reasons, I purpose ordering the Militia, and all the extra row boats to this Post, unless I have
                            your orders to the contrary. You may rest assured every arrangement in my power will be made. But its of the utmost
                            Consequence to this Post; that the Officer who is to command here for the winter, should be here without delay, in order,
                            that he may make his own arrangements, and be urged by every Consideration to provide the Garrison for the approaching
                            Season. I have the honor to be Your Excellencys very humble Servant
                        
                            Alexr McDougall
                            
                        
                    